                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ABDULLAH R. MCGHEE,

                   Petitioner,
                                                    Case No. 21-cv-621-pp
      v.

EARNELL R. LUCAS,

                   Respondent.


ORDER DISMISSING HABEAS PETITION (DKT. NO. 1), DENYING AS MOOT
 PETITIONER’S MOTION FOR ORDER COMPELLING WITHDRAWAL OF
   FILING FEE FROM PETITIONER’S TRUST ACCOUNT (DKT. NO. 4),
  DISMISSING CASE WITHOUT PREJUDICE AND DECLINING TO ISSUE
                CERTIFICATE OF APPEALABILITY


      On May 18, 2021, the petitioner, representing himself, filed a petition for

writ of habeas corpus under 28 U.S.C. §2241 challenging his pretrial detention

in the Milwaukee County Jail on charges of possession with intent to deliver

cocaine and possession with intent to deliver amphetamine. Dkt. No. 1. He has

not paid the $5.00 filing fee. The petitioner is not eligible for habeas relief, and

the court will dismiss the petition.

I.    Background

      A.     Ongoing Criminal Case

      The petition refers to Milwaukee County Case No. “21CF1099.” Dkt. No.

1 at 4. The court has reviewed the publicly available docket for that case. See

State v. McGhee, Milwaukee County Case No. 21CF001099 (available at

https://wcca.wicourts.gov). The docket shows that on March 24, 2021, the

                                         1
State filed a criminal complaint against the petitioner. Id. As of June 21, 2021,

charges of possession with intent to deliver amphetamine and possession with

intent to deliver cocaine remain pending. Id. The state court has scheduled a

status conference for June 23, 2021. Id. The Milwaukee County Jail inmate

locator shows that the petitioner remains in custody at that facility.

http://www.inmatesearch.mkesheriff.org/.

      B.     Federal Habeas Petition (Dkt. No. 1)

      The petition asserts three grounds for relief: (1) a Fourth Amendment

violation from a search of the petitioner’s residence; (2) a due process violation

from a search of the petitioner’s residence; and (3) a Sixth Amendment

violation from the petitioner’s “unlawful detention.” Id. at 10-11.

      The petitioner explains that on March 19, 2021, U.S. Probation Agents

(1) “made contact with the petitioner at his residence,” (2) “informed the

petitioner that a condition search was taking place to verify the petitioner’s

compliance with supervision in response to petitioner’s ongoing drug use,” (3)

“searched the petitioner’s person and removed U.S. currency, cell phone,

cigarettes and lighter,” (4) “conducted a full search of the residence,” (5)

“recover[ed] alleged drugs, firearms, digital scales, [and] U.S. currency,” and (6)

“contacted Milwaukee HIDTA for assistance with the search, and possible use

of a narcotics dog.” Id. at 10. The petitioner says that at that point, officers of

the Milwaukee Police Department arrived and “requested a search warrant

based of contraband and info.” Id. The petitioner argues that “[a]n agency

relationship is present” and that “[t]he state had been the Fed’s cat’s paw,

                                          2
charging the petitioner with the offenses solely in order to detain him pending

an eventual federal indictment.” Id. at 11.

      As relief, the petitioner asks the court to take jurisdiction over the case,

“suppress the fruit of the search and to be relieved of further supervision by

the U.S. Probation Dept.” Id. at 12.

II.   Rule 4 Screening

      A.    Standard

      Under Rule 1(b) of the Rules Governing Section 2254 Cases and Civil

L.R. 9(a)(2), the court applies the Rules Governing Section 2254 Cases to

petitions for a writ of habeas corpus under 28 U.S.C. §2241. Chagala v. Beth,

No. 15-CV-531, 2015 WL 2345613, at *1 (E.D. Wis. May 15, 2015). Those rules

require the court to review, or “screen” the petition. Rule 4 of the Rules

Governing Section 2254 Cases states:

      If it plainly appears from the petition and any attached exhibits that
      the petitioner is not entitled to relief in the district court, the judge
      must dismiss the petition and direct the clerk to notify the
      petitioner. If the petition is not dismissed, the judge must order the
      respondent to file an answer, motion, or other response within a
      fixed time, or to take other action the judge may order.

      “The appropriate vehicle for a state pre-trial detainee to challenge his

detention is §2241.” Jackson v. Clements, 796 F.3d 841, 843 (7th Cir. 2015).

While §2241 allows a pretrial detainee to petition for habeas relief, the Younger

abstention doctrine limits the ability of a federal court to interfere with pending

state criminal prosecutions absent special circumstances. See, e.g., Olsson v.

O’Malley, 352 F. App’x 92, 94 (7th Cir. 2009) (citing Younger v. Harris, 401

U.S. 37, 43-45 (1971)).
                                         3
      Exceptional circumstances exist where irreparable damage would occur,

such as claims of prosecutorial harassment and prosecutions brought in bad

faith. Younger, 401 U.S. at 49. Relief is “generally limited to speedy trial

and double jeopardy claims, and only after the petitioner has exhausted state-

court remedies.” Olsson v. Curran, 328 F. App’x 334, 335 (7th Cir. 2009).

Exceptional circumstances do not exist when the threatened injury “is solely

‘that incidental to every criminal proceeding brought lawfully and in good

faith.’” Id. (citing Douglas v. City of Jeannette, 319 U.S. 157, 164 (1943)).

      B.    Analysis

      The court must dismiss the petition. First, the state-court criminal

proceedings are ongoing. The petitioner still has what the U.S. Supreme Court

has characterized as “an acute, live controversy with the State and its

prosecutor.” Younger, 401 U.S. at 41.

      “Ex parte Young, 209 U.S. 123 . . . , and following cases have
      established the doctrine that, when absolutely necessary for
      protection of constitutional rights, courts of the United States have
      power to enjoin state officers from instituting criminal actions. But
      this may not be done, except under extraordinary circumstances,
      where the danger of irreparable loss is both great and immediate.
      Ordinarily, there should be no interference with such officers;
      primarily, they are charged with the duty of prosecuting offenders
      against the laws of the state, and must decide when and how this is
      to be done. The accused should first set up and rely upon his
      defense in the state courts . . . .”

Id. at 45 (quoting Fenner v. Boykin, 271 U.S. 240, 243-44 (1926)).

      This federal court cannot interfere with the ongoing state criminal

proceedings. The petitioner has not cited extraordinary circumstances. He has

the ability to address his concerns in state court—he may file a motion to

                                         4
suppress evidence or quash his arrest, he may challenge the sufficiency of the

evidence by having a jury trial and he may seek release from custody from the

state-court judge.

       Second, and related, the petitioner’s habeas petition is premature. “A

federal court will not hear a state prisoner’s habeas claim unless the prisoner

has first exhausted his state remedies by presenting the claim to the state

courts for one full round of review.” Crutchfield v. Dennison, 910 F.3d 968, 972

(7th Cir. 2018) (citing Davila v. Davis, ___ U.S. ___, 137 S. Ct. 2058, 2064

(2017)). The docket shows that on May 17, 2021, the petitioner filed a motion

to suppress evidence in the circuit court. See State v. McGhee, Milwaukee

County Case No. 21CF001099 (available at https://wcca.wicourts.gov). The

circuit court has not yet ruled on that motion, and the petitioner has not

sought review of any claim in the Wisconsin Court of Appeals. The petitioner

has not, therefore, exhausted his state remedies, which is required before

seeking habeas relief in federal court.

       Finally, most of the relief the petitioner seeks—this court’s assumption of

jurisdiction over a state-court criminal proceeding and a suppression of

evidence in a state-court criminal proceeding—is relief that this court lacks the

authority or a basis to grant.

       For all these reasons, the court will dismiss the petition.

III.   Motion for Order Directing Withdrawal of Filing Fee From
       Petitioner’s Trust Account. (Dkt. No. 4)

       The petitioner has filed a motion asking the court to order that the

Sheriff’s accounts office forward the $5 filing fee from the petitioner’s inmate
                                          5
trust account to the Clerk of Court. Dkt. No. 4. Because the court is dismissing

this petition, it will deny the petitioner’s motion as moot.

IV.   Certificate of Appealability

      Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability because reasonable jurists could not debate that the petitioner is

not entitled to habeas relief under 28 U.S.C. §2241.

V.    Conclusion

      The court DISMISSES the petition for writ of habeas corpus under 28

U.S.C. §2241. Dkt. No. 1.

      The court DECLINES TO ISSUE a certificate of appealability.

      The court DENIES AS MOOT the petitioner’s motion for an order

directing the Sheriff’s accounts office to forward the filing fee from the

petitioner’s trust account to the Clerk of Court. Dkt. No. 4.




                                         6
     The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE. The clerk will enter judgment accordingly.

     Dated in Milwaukee, Wisconsin this 21st day of June, 2021.

                                  BY THE COURT:


                                  _____________________________________
                                  HON. PAMELA PEPPER
                                  Chief United States District Judge




                                     7
